Title: To John Adams from William Carmichael, 22 July 1783
From: Carmichael, William
To: Adams, John


          Sir
            Madrid 22d. July 1783
          I received a few days ago the Letter which you did me the honor to write me the 18th Ulto. by Mr Barry— It will be a pleasure for me to show my respect for your Excellencys recommendation, by rendering every personal civility & service to that Gentleman, which the nature of my situation in this Country will permit—
          When the Ct. de Rechteren—Minister from Holland at this Court left Spain, I took the Liberty of giving him a letter for you— I know not whether he has ever had the occasion of presenting it—
          The negotiation of the Definitive Treaty cannot go on more Slowly than our Affairs go on here— I have no powers to forward them, & I see with regret that a Treaty of commerce may possibly be adjusted with G. Britain before one with us becomes an Object of Consideration— It will be difficult After cessions are once made to that court to procure a participation in objects—Which will then be regarded as rights by another Nation— Your Excellencys long Experience & more Intimate knowledge of our Situation & Affairs will enable you to Judge much better than I can presume to do on these points—
          Here we expect every day the news of the signature of the Definitive Treaty— Spain seems disposed to take an active part with France against the designs of the two Imperial Courts— The Armament against Algiers has been dispersed by bad weather & obliged to take shelter in Alicant & the Different ports on that Coast—
          I know not whether I can be of any use to your Excellency in this part of the World— If I can, I beg you to beleive me, when I assure that it will be a great satisfaction to prove to your Excy / How much I am / Your very Humble Sert
          Wm. Carmichael
        